DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the range “between about 12 and 80 volts.” Because the term “about” implies values above and below to specific numbers, the upper and lower bounds of the range cannot be determined. Because the metes and bounds of the claim are unclear, the claim is rendered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,125,777 to Thompson et al.
Regarding independent claim 1, Thompson teaches a system comprising: a. a fan housing (generally indicated at 38 in Fig. 4) comprising a first side and a second side; b. a fan (including impeller 50) assembly disposed within the fan housing (Fig. 4); c. a generator (alternator 36) connected to the first side of the fan housing (Fig. 4); d. a hydraulic motor (28, col. 3, ll. 37-38) connected to the second side of the fan housing (Fig. 4); wherein: air passes over the generator from the fan assembly to provide integral cooling (entering the fan inlet at screens 44 which are arrayed radially around the location of alternator 36, see Fig. 4), and the fan assembly and the generator are driven by a common shaft from the hydraulic motor  (col. 4, ll. 4-8).
Regarding independent claim 8, Thompson teaches an air pressure and electrical generator comprising: (a) a hydraulic motor (28) comprising a hydraulic motor shaft(col. 4, ll. 4-8).; (b) a fan (38) assembly in operative communication with the hydraulic motor shaft (col. 4, ll. 4-8).; (c) an electrical generator (36) in operative communication with the hydraulic motor shaft(col. 4, ll. 4-8)., wherein actuations of the hydraulic motor shaft causes actuation of both the fan assembly and the electrical generator (col. 4, ll. 4-8).
Regarding independent claim 15, Thompson teaches an agricultural planter system (abstract) comprising: (a) a plurality of row units (col. 2, ll. 55-67); (b) a remote hydraulic system (col. 3, ll. 39-41); (c) one or more air pressure and electrical generators comprising (Fig. 4): (a) a motor (28), in fluidic communication with the remote hydraulic system (col. 3, ll. 34-41); (b) a fan (38) in operative communication with the motor (col. 4, ll. 4-8)., wherein the fan is constructed and arranged to generate positive or negative air pressure (due to being a rotary fan, it produces both low pressure at the inlet and high pressure at the outlet to generate the flow of air); and (c) a generator (36) in operative communication with the motor and the fan (col. 4, ll. 4-8)., the generator constructed and arranged to generate electrical power, wherein the motor, fan, and generator rotate about a common axis (col. 4, ll. 4-8).; (d) one or more seed meters (18) in operative communication with the air pressure and electrical generators (col. 3, ll. 34-39).
Regarding dependent claims 6, 7, 9, and 11-13, Thompson teaches the agricultural planter system of claims 12, 8, and 15 (see above):
further comprising one or more air ducts (24, Fig. 2) in fluidic communication with the fan assembly (Fig. 2) (claim 6),
wherein the one or more air ducts are in communication with one or more seed meters (18, Fig. 2) (claim 7),
further comprising a connecting shaft extending from the hydraulic motor to the fan assembly and the electrical generator, wherein the connecting shaft is configured to rotate the fan assembly and the electrical generator (col. 4, ll. 4-8) (claim 9),
wherein the fan assembly is configured to generate positive air pressure (claim 11) and negative air pressure (due to being a rotary fan, it produces both low pressure at the inlet and high pressure at the outlet to generate the flow of air) (claim 12), and
wherein the fan assembly is speed adjustable by varying the hydraulic motor speed (which is necessarily true because the fan is rotated by the hydraulic motor, see col. 4, ll. 4-8) (claim 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 10, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,125,777 to Thompson et al in view of US 6,003,455 to Flamme et al.
Regarding dependent claim 2, Thompson teaches the agricultural planter system of claim 12 (see above), but fails to teach the generator provides multi-level voltage output.
Flamme teaches a system for controlling for controlling an agricultural planter system (abstract) wherein a generator provides multi-level voltage output (col. 6, ll. 40-44).
Flamme also teaches using a fan to provide air pressure for operating a seed hopper (col. 7, ll. 25-39).  Flamme further teaches that, for optimal performance of the fan, the fan speed must be varied to maintain the desired air pressure provided to the hopper (col. 7, ll. 25-39), and varying the fan speed is accomplished by a control system utilizing an actuator for providing varying voltage (col. 7, ll. 25-39, col. 6, ll. 40-44). Because Thompson also teaches an agricultural planter which uses a fan to provide air to operate a seed hopper, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Thompson by using a multi-level voltage control system as taught by Flamme for the purpose of varying the fan speed to maintain the desired air pressure provided to the hopper and achieving optimal performance.
Flamme also teaches the limitations of claims depending from independent claims 8 and 15.  Because claims 8 and 15 recite limitations similar to claim 1, the combination of references to teach the dependent claims of claims 8 and 15 would be obvious for the same reasons applied to claim 2, which depends from claim 1, above.
Regarding dependent claims 3-5, 10, 14, and 17-20, Thompson as modified by Flamme teaches the agricultural planter system of claims 12, 8, and 15 (see above):
further comprising a voltage regulator in communication with the generator (Flamme col. 6, ll. 40-44) (claim 3, 16),
where in the fan assembly is an adjustable speed fan (Flamme col. 7, ll. 25-39) (claim 4),
further comprising a controller constructed and arranged to modulate speed of the hydraulic motor, speed of the fan assembly, or generator output (Flamme col. 7, ll. 25-39) (claim 5),
further comprising a voltage regulator in operative communication with the electrical generator, the voltage regulator constructed and arranged to generate consistent output voltage from variable input voltage (Flamme col. 7, ll. 25-39)  (claim 10),
further comprising a controller constructed and arranged to command output of the electrical generator or a voltage regulator in communication with the electrical generator (Flamme col. 7, ll. 25-39) (claim 14),
wherein the voltage regulator is constructed and arranged to output power via more than one output channels (Flamme col. 3, ll. 64 - col. 4, ll. 12) (claim 17),
wherein the output channels may have varied voltages (Flamme col. 6, ll. 40-44) (claim 18),
further comprising a controller in operative communication with the voltage regulator, wherein the controller is constructed and arranged to command output of the voltage regulator (Flamme col. 7, ll. 25-39) (claim 19),
wherein the generator is constructed and arranged to produce between about 12 and 80 volts (Flamme col. 12, ll. 32-34) (claim 20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it deals with agricultural machinery utilizing components sharing a single shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745